 Case 4:18-cr-00274-LGW-BWC Document 423 Filed 03/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 UNITED STATES OF AMERICA

        v.                                                  CASE NO.: 4:18-cr-274

 PABLO RANGEL-RUBIO,
 JUAN RANGEL-RUBIO, and
 HIGINIO PEREZ-BRAVO,

                Defendants.


                                              ORDER

       This matter is before the Court on Defendants’ Motion for Further Accommodations

and to Extend the Time for Filing Motion Challenging Jury Selection and Summoning

Procedures in this District and Division. Doc. 419. After careful consideration, Defendants’

Motion is GRANTED in part and DENIED in part.

       The Court has considered Defendant’s requests for accommodations for accessing

two electronic data files containing information related to this District’s jury selection and

summoning procedures. The requests were set forth in the instant Motion, doc. 419, as well

as a previous motion, doc. 412. Defendants have been provided with access to these files.

Defendants’ expert can access, review, and analyze the data on a secure electronic device,

made available to Defendants’ expert locally and the Federal Courthouse in the Northern

District of Georgia. Defendants’ most recent request asks the Court to make provide

additional accommodations, specifically asking for possession of the data files. Defendants

have not demonstrated that such accommodation is necessary for Defendants’ expert to

complete his work, nor have Defendants shown that possession of the data files is required
 Case 4:18-cr-00274-LGW-BWC Document 423 Filed 03/19/21 Page 2 of 3




under the Jury Selection and Service Act of 1968, 28 U.S.C. § 1861. Therefore, Defendants’

request for additional accommodations is DENIED.

       Defendants further request additional time to file a jury challenge motion.

Defendants note that the deadline for pretrial motions, and, therefore, the deadline to file a

jury challenge motion, was March 17, 2021. Defendants did file a jury challenge motion,

doc. 420, within that deadline. However, Defendants represent that motion is merely

“preliminary and protective,” and Defendants ask for an opportunity to provide further

support in light of the recent requests for access to electronic data. The Court notes some

data-access accommodations have only been available to Defendants’ expert since March 11,

2021. Therefore, the portion of the instant Motion requesting additional time to file a jury

challenge Motion is GRANTED. Defendants may file an amended jury challenge motion

(i.e., an amended version of doc. 420) on or before April 2, 2021. The Government shall

respond to any such motion on or before April 16, 2021.

       As this case remains unusual and complex under 18 U.S.C. § 3161(h)(7)(B), all time

from the date of this Order until further notice from the Court shall be excluded from

computation under the Speedy Trial Act.
Case 4:18-cr-00274-LGW-BWC Document 423 Filed 03/19/21 Page 3 of 3




    SO ORDERED, this 19th day of March, 2021.




                              BENJAMIN W. CHEESBRO
                              UNITED STATES MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA
